Citation Nr: 1633882	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-21 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from co-pay exempt to co-pay required in the VA healthcare system based on income calculated during the year 2008, was proper.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 administrative decision issued by the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  
On his August 2011 VA Form 9, substantive appeal to the Board, the Veteran requested to appear for a Board hearing at a Regional Office (RO) in the State where he resides.  The first hearing was scheduled for March 2012, but the Veteran was unable to appear due to illness.  See March 2012 written statement of the Veteran.  

The case was remanded in March 2014 so that the Veteran's hearing could be rescheduled.  The hearing was rescheduled for June 2014, but the Veteran indicated in a June 2014 statement that he could not appear at that time due to a previously scheduled family business trip.  The RO sent notice to the Veteran in April 2015 that his hearing had been rescheduled for May 2015.  The Veteran subsequently provided written notice to the RO that he would not be able to attend the hearing because of important previously scheduled business out of state which could not be rescheduled.  The case was subsequently recertified to the Board.  

In a September 2015, the Board once again remanded the matter for the RO to schedule the Veteran for a Board hearing.  The hearing was scheduled for April 2016, but the Veteran submitted written correspondence in April 2016 indicating that he no longer wished to have a hearing before a Veterans Law Judge and withdrew his hearing request.  

The Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  A review of the paperless files does not reveal that they include any documents pertinent to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For income year 2008, the Veteran, with one dependent, was found to have a total gross household income above the VA National Means Test threshold of $35,284 for cost-free VA health care for a veteran with one dependent, and above the threshold of $15,493 for cost-free prescriptions for a veteran with one dependent; and his 2008 income also exceeded the Geographic Means Test (GMT) threshold of $37,850 for his residency location.

2.  The Veteran is designated Priority Group 8 for VA health care; based on the 2008 total gross household income, he is required to pay doctor visit co-payments and prescription co-pay costs for the period extending from September 16, 2009 through September 15, 2010.

CONCLUSION OF LAW

The criteria for an exemption from VA health care and pharmacy co-pay requirements have not been met for the year 2008 - affecting the time period from September 16, 2009 through September 15, 2010, and the change of the Veteran's means test eligibility category from co-pay exempt to co-pay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2015).  However, in a case such as this, where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law and VA's duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a co-payment for VA healthcare services that relate to nonservice-connected disorders.

Effective for the year 2008, the income threshold for a veteran with one dependent for purposes of receiving cost-free VA health care was $35,284.  The 2008 maximum income level for purposes of receiving cost-free prescriptions was $15,493.  The geographic means test for the Veteran was $37,850.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. §§ 3.271, 3.272.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

A brief review of the evidence reflects that in September 2009, the Veteran signed a VA Form 10-10EZ at a VA Medical Center acknowledging that his income was below the Means Test threshold criteria of $35, 284 for a veteran with one dependent, which would make him eligible for cost-free VA health care.  

VA initiated an income verification match (IVM) process by which income verification was received from the Internal Revenue Service (IRS) and the Social Security Administration (SSA) for the year 2008.  The IVM process showed that the Veteran's 2008 total annual income was well over the $35,284 threshold for a veteran with one dependent.  The records revealed that the Veteran had unearned income from the SSA, rental income, royalties, and other sources, including spousal income from self-employment, which he had not previously reported to VA, all of which resulted in a total gross household income that was significantly higher than the $35,284 threshold for a veteran with one dependent for the year 2008.   

In February 2010, a letter was issued to the Veteran by VA advising him that to confirm his eligibility for VA health benefits, the HEC compared applicable VA National Income Thresholds for 2008 with financial information received from IRS/SSA regarding his gross household income which was notably higher than the thresholds and amount he had provided.  The Veteran was provided an opportunity to review the information, correct any errors, provide additional documentation and/or explanation, and to provide a response agreeing or disagreeing with the findings.  An additional notice letter was issued in May 2010. 

In a letter issued in June 2010, the Veteran was advised that review of his financial information had been completed which indicated that his enrollment group had been changed to Priority 8 for 2008, and that he would be responsible for copays for both medical care and prescriptions for the period from September 16, 2009 through at least September 15, 2010, because his verified gross household income was above the VA National Income Threshold and above the Geographical Means Test Threshold for his primary residence. 

In his June 2010 Notice of Disagreement, the Veteran asserted that VA's decision was premature and, that during 2008, he received outside private medical care.  He also reported that he suffered a "triple financial whammy" because (a) his home slid below the value of its subprime mortgage forcing him to borrow and/or sell assets to avoid eviction; (b) a mobile home from which he had been receiving minimal rental income burned to the ground with only a portion of value covered by insurance; and, (c) the FCC cancelled the license of a radio station in which the Veteran claimed to have owned an interest, "leaving him with no income and vanished value."  

The Veteran provided no financial documentation from any source to corroborate the above contentions.  

On his VA Form 9, substantive appeal to the Board, the Veteran asserted that he actually suffered a loss in the year when medical benefits were received; that VA wrongfully attempted to use income level from the year after benefits were received; and VA wrongfully "attached badly needed Veteran's Social Security Benefits, and that he ceased using VA medical services when his income increased.  

The Veteran provided no financial documentation from any source to corroborate the above contentions.  

In summary, the evidence of record obtained to verify the Veteran's annual household income shows that such income exceeds the 2008 National Means Test threshold for a veteran with one dependent, and he did not respond to the VA's request for any additional financial documentation which would show an offset of income for that year.  

The Veteran's arguments that VA somehow used the incorrect year to calculate his income and/or that he actually suffered a loss in 2008 are acknowledged; however, he has provided no tangible financial documentation to support these claims, and he has not specifically disputed the calculated income verification received from the IRS/SSA  As such, his assertions remain unsubstantiated.  

The Veteran's income for the year 2008 is above the National Means Test threshold of $35,284 for a veteran with one dependent for cost-free VA health care and above the threshold of $15,493 for cost-free prescriptions.  It is also in excess of the Geographic Means Test of $37,850 based on residency location.

Given these facts, the Board determines that no change in the classification of the Veteran's income for 2008 is warranted; there is no doubt to be resolved; and the change of the Veteran's eligibility category from cost-free/exempt to required co-pay status for VA health care and prescriptions was proper.  In making this determination, the Board notes that this decision is limited to the issue of whether the classification of the Veteran's income as requiring VA health care and prescription copays is proper.  Accordingly, the Veteran's eligibility status was ultimately properly adjusted by the HEC.  As the law, and not the evidence of record is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis, 6 Vet. App. at 430 (1994).


ORDER

The change of the Veteran's means test eligibility category from VA health care and prescription co-pay exempt to co-pay required in the VA healthcare system for the year 2008 - affecting the time period from September 16, 2009 to September 15, 2010, was proper, and the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


